DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven M. Jensen on 13 December 2021.
The application has been amended as follows: 

IN THE CLAIMS:

Claims 1 and 11 have been amended as follows:

Claim 1 (currently amended)  A braking control method of a hybrid electric vehicle, comprising: 
determining, by an integrated brake actuator, a total braking amount corresponding to a manipulation amount of a brake pedal; 
transmitting, by the integrated brake actuator, a regenerative braking request corresponding to at least a portion of the total braking amount to a hybrid controller; 

calculating, by the hybrid controller, a regenerative braking execution amount by selectively using each of a first torque corresponding to a torque command transmitted to a motor controller to operate the motor based on the regenerative braking request or a second torque measured by the motor controller based on the state determined by the hybrid controller; and 
determining, by the integrated brake actuator, a braking force of a frictional brake based on the calculated regenerative braking execution amount and the total braking amount, 
wherein the motor is operable in (i) a normal operation section in which [[(i)]] a temperature is within a predetermined range and a motor output is obtained using a motor output derating factor of a predetermined value, [[or]] (ii) a warning section in which the temperature is outside the predetermined range and limiting the motor output is not required, and (iii) a section in which in which the temperature is greater than that of the warning section and the motor output is obtained using a [[the]] motor output derating factor of less than the predetermined value.

Claim 11 (currently amended)  A hybrid electric vehicle, comprising: 
a motor controller configured to operate a motor; 
an integrated brake actuator configured to determine a total braking amount corresponding to a manipulation amount of a brake pedal; and 

wherein the integrated brake actuator is configured to determine a braking force of a frictional brake based on the calculated regenerative braking execution amount and the total braking amount, and 
wherein the motor is operable in (i) a normal operation section in which [[(i)]] a temperature is within a predetermined range and a motor output is obtained using a motor output derating factor of a predetermined value, [[or]] (ii) a warning section in which the temperature is outside the predetermined range and limiting the motor output is not required, and (iii) a section in which in which the temperature is greater than that of the warning section and the motor output is obtained using a [[the]] motor output derating factor of less than the predetermined value.

Allowable Subject Matter
Claims 1 to 8 and 11 to 18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not reveal or render obvious the braking control method or hybrid electric vehicle as recited in claims 1 or 11, wherein (in combination with the other recited steps, elements, and limitations) for example, the regenerative braking request is transmitted by (or received from) an integrated brake actuator, a hybrid controller determines (or is configured to determine) the state of a regenerative braking system having a motor and a battery and selectively calculates (or is configured to calculate) the regenerative braking execution amount, and the integrated brake actuator determines (or is configured to determine) a braking force of a frictional brake based on the calculated regenerative braking execution amount, wherein the regenerative braking execution amount is calculated (for example) using a first torque corresponding to a torque command transmitted to a motor controller to operate the motor, and wherein the motor is operable (i) in a normal operation section in which a temperature is within a predetermined range and a motor output is obtained using a motor output derating factor of a predetermined value, (ii) a warning section in which the temperature is outside the predetermined range and limiting the motor output is not required, and (iii) a section in which in which the temperature is greater than that of the warning section and the motor output is obtained using a motor output derating factor of less than the predetermined value, particularly as claimed.
[Basis for the examiner’s amendment is provided, for example, e.g., at filed paragraphs [0063], [0064], etc. of the specification (see also FIG. 7).]
In this respect, for example, the examiner considers that the combinations of limitations in the claimed braking control method and hybrid electric vehicle are integrated into a practical application of/for utilizing the motor controller to operate the motor of a regenerative braking system and also contain an inventive concept for improving “an existing technological process” (Bascom) by obtaining the motor output using a (temperature-dependent) motor output derating factor (e.g., for example only, such technological process as has been classified in CPC B60L 7/26 and 2240/36 and B60W 30/18127 and 2510/087 including an improvement as described at paragraphs [0010], [0011], and [0062] to [0064] of the filed specification), e.g., so as to protect the motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 8 to 12 of the Remarks, filed 29 September 2021, with respect to the objections and the claim rejections under 35 U.S.C. 112(b) (including e.g., the argument against rejection of claims 5 and 15 under 35 U.S.C. 112(b) vis-à-vis the use of “coherence” e.g., in the specification), 101 (with the examiner also understanding that a motor controller, etc. is not a generic computer component; see e.g., Wikipedia article attached), and 103 have been fully considered and are, in conjunction with the examiner’s amendment, persuasive.  Therefore, the objections and rejections have been withdrawn.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available (e.g., before allowance) via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667